—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered April 19, 1994, convicting him of murder in the second degree, robbery in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant and an unapprehended accomplice shot and killed the manager of a clothing store in Brooklyn during a robbery.
The defendant failed to preserve for appellate review his two arguments concerning the court’s charge to the jury (see, CPL 470.05 [2]). In any event, the charge, as a whole, conveyed the proper standards to the jury (see, People v Smalls, 185 AD2d 863; People v Nelson, 171 AD2d 702).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Rosenblatt, Thompson and Ritter, JJ., concur.